FILED
                            NOT FOR PUBLICATION
                                                                            OCT 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAVIER SOLORIO-ALCARAZ,                          No.   14-73800

              Petitioner,                        Agency No. A097-267-752

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 12, 2017**
                              San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and LEITMAN,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Matthew Frederick Leitman, United States District
Judge for the Eastern District of Michigan, sitting by designation.
      Javier Solorio-Alcaraz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) determination that he suffered a

conviction for immigration purposes and was ineligible for cancellation of removal

under 8 U.S.C. § 1229b(b). This court has jurisdiction under 8 U.S.C. § 1252 and

reviews questions of law de novo. Retuta v. Holder, 591 F.3d 1181, 1184 (9th Cir.

2010).

      The Immigration Judge and BIA correctly determined that Solorio-Alcaraz’s

plea of no contest to possession of a controlled substance for sale under Nevada

Revised Statutes § 453.337 is a conviction for immigration purposes. A criminal

proceeding constitutes a “conviction” where adjudication of guilt has been

withheld if “the alien has entered a plea of guilty or nolo contendere” and “the

judge has ordered some form of punishment, penalty, or restraint on the alien’s

liberty to be imposed.” 8 U.S.C. § 1101(a)(48)(A)(i)-(ii); see also Reyes v. Lynch,

834 F.3d 1104, 1108 (9th Cir. 2016) (holding that “a state conviction expunged

under state law is still a conviction for purposes of eligibility for cancellation of

removal” and that “the federal definition of conviction is satisfied regardless of the

rehabilitative purpose of probation, where the alien was punished or his liberty was

restrained by the terms of his probation”). Solorio-Alcaraz entered a plea of nolo

contendere and the conditions imposed by the Nevada District Court were


                                            2
restraints on his liberty. Accordingly, he was convicted of a controlled substance

offense and is statutorily ineligible for cancellation of removal. See 8 U.S.C.

§ 1229b(b)(1)(C).

      The petition for review is DENIED.




                                          3